                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DAVON REYNOLDS EDWARDS,

      Plaintiff,                                  Case No. 18-cv-10536
                                                  Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
_________________________________/

 ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF REPORT
    AND RECOMMENDATION (ECF #10) AND (2) DISMISSING
           COMPLAINT (ECF #1) WITHOUT PREJUDICE

      In this action, Plaintiff Davon Reynolds Edwards challenges the denial of his

application for disability income benefits. (See Compl., ECF #1.) Edwards, who is

represented by counsel, filed his Complaint on February 14, 2018. (See id.)

However, there is no indication that Edwards ever served his Complaint upon

Defendant Commissioner of Social Security.

      On May 18, 2018, the assigned Magistrate Judge issued an order that required

Edwards to show cause why the Court should not dismiss his Complaint due to his

failure to serve the Commissioner. (See ECF #6.) Edwards responded to that order

by asking for an extension of time to serve his Complaint. (See ECF #7.) The

Magistrate Judge granted that extension and required Edwards to serve his


                                        1
Complaint on the Commissioner by no later than July 4, 2018. (See ECF #8 at Pg.

ID 24.)

      It does not appear that Edwards complied with the Magistrate Judge’s order

or that he ever served his Complaint upon the Commissioner. Accordingly, on

August 8, 2018, the Magistrate issued a second show cause order that again required

Edwards to show cause why the Court should not dismiss his Complaint. (See ECF

#9.) Edwards did not respond to that show cause order. The Magistrate thereafter

issued a report and recommendation in which he recommended that the Court

dismiss Edwards’ Complaint under Federal Rule of Civil Procedure 4(m)1 due to

lack of service (the “R&R”). (See ECF #10.) At the conclusion of the R&R, the

Magistrate Judge told Edwards that if he wanted to seek review of his

recommendation, Edwards needed to file specific objections with the Court within

fourteen days. (See id. at Pg. ID 32.)

      Edwards has not filed any objections to the R&R. The failure to object to an

R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file objections

to an R&R waives any further right to appeal. See Howard v. Sec’y of Health and



1
  In relevant part, Federal Rule of Civil Procedure 4(m) provides: “If a defendant is
not served within 90 days after the complaint is filed, the court—on motion or on its
own after notice to the plaintiff—must dismiss the action without prejudice against
that defendant or order that service be made within a specified time.”
                                           2
Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Finally, Edwards has neither

responded to the Magistrate Judge’s August 8, 2018, show cause order nor provided

any proof to the Court that he ever served his Complaint upon the Commissioner.

      Accordingly, because Edwards has not filed an objection to the R&R, and

because he has not complied with the Magistrate Judge’s orders to serve his

Complaint on the Commissioner, IT IS HEREBY ORDERED that the Magistrate

Judge’s recommendation to dismiss Edwards’ Complaint pursuant to Federal Rule

of Civil Procedure 4(m) is ADOPTED and Edwards’ Complaint (ECF #1) is

DISMISSED WITHOUT PREJUDICE.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: October 15, 2018


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 15, 2018, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
